IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                           : No. 49 DB 2020 (No. 38 RST 2020)
                                           :
                                           :
RYAN ANTHONY KRASKI                        : Attorney Registration No. 318667
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Out of Country)


                                       ORDER


 PER CURIAM


        AND NOW, this 12th day of June, 2020, the Report and Recommendation of

 Disciplinary Board Member dated June 4, 2020, is approved and it is ORDERED that

 Ryan Anthony Kraski, who has been on Inactive Status, has never been suspended or

 disbarred, and has demonstrated that he has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.